MEMORANDUM **
Timothy L. Watts, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action under Federal Rule of Civil Procedure 41(b) for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.2002), and we affirm.
The district court did not abuse its discretion by dismissing the action because Watts failed to respond to defendants’ motion to dismiss after the district court granted several extensions of time and warned that failure to file an opposition could result in dismissal. See id. at 642-43 (discussing relevant factors).
*748Watts’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.